DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Born (DE 102008056682).
Regarding claim 13, Born teaches: A tool holder (#1) for connecting a machining tool (#6) having a depth-control stop (#22) to a working spindle (#2 is a working spindle that connects #22 depth-stop) of a machine tool, comprising a spindle-side shaft part (#2) and a receiving part (#7), which holds the machining tool and which is connected in a rotationally fixed manner (see fig. 3, where #7 is rotationally fixed to shaft part #2 by #8, #9) to the shaft part, wherein: the receiving part is axially biased against a fixed stop (see annotated fig. below) 

    PNG
    media_image1.png
    347
    413
    media_image1.png
    Greyscale

at the shaft part in the tool feed direction via a compression spring arrangement (#12) arranged at the shaft part and can be displaced away from the fixed stop at the shaft part when the depth-control stop impacts on a workpiece against spring force of the compression spring arrangement (see fig. 3, where the sleeve #22 can move chamber #20 and impact holding device #7 while pressing springs #12 inside shaft #2), the compression spring arrangement is supported on an axially settable setting stop (#13, #14, #15) in the shaft part, the setting stop has a setting screw (#17; paragraph 0024), which is screwed to the shaft part (see fig. 3), and the spring force of the compression spring can be adjusted by threading the setting screw (see fig. 3, where screw #17 moves #16 that further pushes #15 and biases spring #12; paragraph 0024) relative to the shaft part.
Regarding claim 17, Born teaches the device of claim 13, Born further discloses: wherein the receiving part has a guide section (see annotated fig. below of Born) engaging with an axial bore (see annotated fig. below of Born) in the shaft part.


    PNG
    media_image2.png
    328
    475
    media_image2.png
    Greyscale


Regarding claim 18, Born teaches the device of claim 17, Born further discloses: wherein the receiving part has a cylindrical receiving section (see fig. 2 and 3, where receiving part #7 in section #20 is cylindrical of Born), which adjoins the guide section (see fig. 3, where it adjoins guide of #7 of Born) and which holds a clamping shaft (#18 is a shaft of Born) of the machining tool.
Regarding claim 19, Born teaches the device of claim 13, Born further discloses: wherein the shaft part is made of a cylindrical hollow body (#2; see fig. 1 of Born).
Regarding claim 20, Born teaches the device of claim 13, Born further discloses: A device (Paragraph 0001) for machining a workpiece, comprising a tool holder (#1) according to claim 1 and a machining tool (#6) having a depth-control stop (#22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-8, 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Born (DE 102008056682) in view of Shemeta (US 8,240,960).
Regarding claim 1, Born discloses: a tool holder (#1) for connecting a machining tool (#6) having a depth-control stop (#22) to a working spindle (#2 is a working spindle that connects #22 depth-stop) of a machine tool, comprising a spindle-side shaft part (#2) and a receiving part (#7), which holds the machining tool, wherein: the receiving part is axially biased against a fixed stop (see annotated fig. below) 

    PNG
    media_image1.png
    347
    413
    media_image1.png
    Greyscale

at the shaft part in the tool feed direction via a compression spring arrangement (#12) arranged at the shaft part and can be displaced away from the fixed stop at the shaft part when the depth-control stop impacts on a workpiece against spring force of the compression spring arrangement (see fig. 3, where the sleeve #22 can move chamber #20 and impact holding device #7 while pressing springs #12 inside shaft #2).
Born fails to directly disclose: and the receiving part is connected to the shaft part in a rotationally fixed and axially movable manner relative to the shaft part via a driving pin, which protrudes diametrically from the receiving part, and which is guided in diametrically opposite elongated holes that extend axially in the shaft part, whereby the receiving part and the driving pin can slide axially relative to the shaft part for an axial distance.
In the same field of endeavor, namely tools, Shemeta teaches: and the receiving part is connected to the shaft part in a rotationally fixed (receiving part #18 is rotationally fixed in shaft part #14) and axially movable manner (see fig 2B and 3B, where receiving part #18 moves axially with pin #25) relative to the shaft part via a driving pin (#25), which protrudes diametrically from the receiving part (see fig. 2B, where pin #25 protrudes through receiving part #18), and which is guided in diametrically opposite elongated holes that extend axially in the shaft part (see fig. 2B, where pin #25 sits in opposite protruding holes), whereby the receiving part and the driving pin can slide axially relative to the shaft part for an axial distance (see fig 2B and 3B, where receiving part #18 and pin #25 slides axially relative an axial distance).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the
claimed invention to modify the receiving part, shaft part and #8, #9 of Born so that the receiving part is connected to the shaft part in a rotationally fixed and axially movable manner relative to the shaft part via a driving pin, which protrudes diametrically from the receiving part, and which is guided in diametrically opposite elongated holes that extend axially in the shaft part, whereby the receiving part and the driving pin can slide axially relative to the shaft part for an axial distance as taught by Shemeta in order to secure the receiving part and shaft while preventing movement of receiving part when screw that biases the spring is removed from body (Column 4, lines 64 – Column 5, lines 1-3), thus assisting with replacement operations without having to disassemble the complete apparatus.
Regarding claim 2, the modified device of Born discloses the invention of claim 1, the modified device of Born further discloses: wherein the compression spring arrangement is supported on an axially settable setting stop (#13, #14, #15 of Born) in the shaft part.
Regarding claim 3 and 4, the modified device of Born discloses the invention of claim 2, except the modified device of Born fails to further disclose: wherein the setting stop has a setting screw, which is screwed to the shaft part; and wherein the setting screw comprises a guide extension, which engages with an axial bore in the receiving part.
In the same field of endeavor, namely tool devices, Shemeta teaches: wherein the setting stop has a setting screw (#24, #16), which is screwed to the shaft part (see fig. 2B where it is screwed into shaft #24); and wherein the setting screw forms a guide extension (#17), which engages with an axial bore in the receiving part (see fig. 3B where #17 engages in axial bore #20).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify #15 and #16 of Born so that the setting stop (#15 of Born) has a setting screw, which is screwed to the shaft part and wherein the setting screw forms a guide extension, which engages with an axial bore in the receiving part as taught by Shemeta in order to have the setting stop be threaded into the shaft and allow the tightening of the screw to set a desired depth to be done by the tool on the workpiece (Column 2, lines 51-55).
Regarding claim 5, the modified device of Born discloses the invention of claim 4, the modified device further discloses: wherein the compression spring arrangement sits on the guide extension (see fig. 2B where spring #30 sits on guide extension #17 of Shemeta).
Regarding claim 7, the modified device of Born discloses the invention of claim 1, the modified device of Born further discloses: wherein the receiving part has a guide section (see annotated fig. below of Born) engaging with an axial bore (see annotated fig. below of Born) in the shaft part.


    PNG
    media_image2.png
    328
    475
    media_image2.png
    Greyscale


Regarding claim 8, the modified device of Born discloses the invention of claim 7, the modified device of Born further discloses: wherein the receiving part has a cylindrical receiving section (see fig. 2 and 3, where receiving part #7 in section #20 is cylindrical of Born), which adjoins the guide section (see fig. 3, where it adjoins guide of #7 of Born) and which holds a clamping shaft (#18 is a shaft of Born) of the machining tool.

Regarding claim 10, the modified device of Born discloses the invention of claim 1, the modified device of Born further discloses: wherein the shaft part is made of a cylindrical hollow body (#2; see fig. 1 of Born).
Regarding claim 11, the modified device of Born discloses the invention of claim 1, the modified device of Born further discloses: A device (Paragraph 0001) for machining a workpiece, comprising a tool holder (#1) according to claim 1 and a machining tool (#6) having a depth-control stop (#22).
Regarding claim 14, the modified device of Born substantially discloses the invention of claim 13, except the modified device of Born fails to further disclose: wherein the setting screw comprises a guide extension, which engages with an axial bore in the receiving part.
In the same field of endeavor, namely tool devices, Shemeta teaches: wherein the setting screw forms a guide extension (#17), which engages with an axial bore in the receiving part (see fig. 3B where #17 engages in axial bore #20).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify #15 and #16 of Born so that the setting screw forms a guide extension, which engages with an axial bore in the receiving part as taught by Shemeta in order to have the setting stop be threaded into the shaft and allow the tightening of the screw to set a desired depth to be done by the tool on the workpiece (Column 2, lines 51-55).
Regarding claim 15, the modified device of Born discloses the invention of claim 14, the modified device further discloses: wherein the compression spring arrangement sits on the guide extension (see fig. 2B where spring #30 sits on guide extension #17 of Shemeta).
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Born (DE 102008056682), in view of Shemeta (US 8,240,960) and in further view of Shin-Yain Industrial (DE 202016100106).
Regarding claim 6, the modified device of Born substantially discloses the invention of claim 1, except the modified device of Born fails to further disclose: wherein the compression spring arrangement is formed from a disk spring assembly.
In the same field of endeavor, namely tool holders, Shin-Yain teaches: wherein the compression spring arrangement is formed from a disk spring assembly (#21; Paragraph 0019).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression spring of the modified device of Born so that the compression spring arrangement is formed from a disk spring assembly as taught by Shin-Yain Industrial in order to allow the springs to reduce the load force generated by the impact of the buffer unit that receives a vibration load (Paragraph 0026).
Regarding claim 16, the device of Born substantially discloses the invention of claim 13, except the modified device of Born fails to further disclose: wherein the compression spring arrangement is formed from a disk spring assembly.
In the same field of endeavor, namely tool holders, Shin-Yain teaches: wherein the compression spring arrangement is formed from a disk spring assembly (#21; Paragraph 0019).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression spring of the modified device of Born so that the compression spring arrangement is formed from a disk spring assembly as taught by Shin-Yain Industrial in order to allow the springs to reduce the load force generated by the impact of the buffer unit that receives a vibration load (Paragraph 0026).
Claims 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Born (DE 102008056682), in view of Shemeta (US 8,240,960) and in further view of Rebholz (DE 102014115768).
Regarding claim 12, the modified device of Born substantially discloses the invention of claim 11, except the modified device of Born fails to further disclose: wherein the machining tool is a countersinking tool.
In the same field of endeavor, namely tool devices, Rebholz teaches: wherein the machining tool is a countersinking tool (#50).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the machining tool of the modified device of Born so that the machining tool is a countersinking tool as taught by Rebholz in order to machine a workpiece with countersinking tool that has a plurality of blades and a depth stop allowing depth control of the tool (Paragraph 0032 and 0038).
Regarding claim 21, the modified device of Born substantially discloses the invention of claim 11, except Born fails to further disclose: wherein the machining tool is a countersinking tool.
In the same field of endeavor, namely tool devices, Rebholz teaches: wherein the machining tool is a countersinking tool (#50).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the machining tool of the modified device of Born so that the machining tool is a countersinking tool as taught by Rebholz in order to machine a workpiece with countersinking tool that has a plurality of blades and a depth stop allowing depth control of the tool (Paragraph 0032 and 0038).

Response to Arguments
Applicant's arguments filed 28th June 2022 have been fully considered but they are not persuasive.
Applicant argues that Born does not disclose the receiving part is connected to the shaft part in a rotationally fixed and axially movable manner relative to the shaft part via a driving pin, which protrudes diametrically from the receiving part, and which is guided in diametrically opposite elongated holes that extend axially in the shaft part nor that Shemeta discloses a device in which a receiving part is connected to a shaft part in a rotationally fixed and axially movable manner relative to the shaft part via a driving pin that protrudes diametrically from the receiving part and that is guided in diametrically opposite elongated holes that extend axially in the shaft part. This is not persuasive because Born in combination with Shemeta discloses that the receiving part is connected to the shaft part in a rotationally fixed and axially movable manner relative to the shaft part via a driving pin, which protrudes diametrically from the receiving part, and which is guided in diametrically opposite elongated holes that extend axially in the shaft part and the combination also discloses a device in which a receiving part is connected to a shaft part in a rotationally fixed and axially movable manner relative to the shaft part via a driving pin that protrudes diametrically from the receiving part and that is guided in diametrically opposite elongated holes that extend axially in the shaft part per 102 and 103 rejections done on amended claims.
For the reasons set forth above, the rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cardemon et al. (US 7,029,209) teaches an axial setting screw that biases a spring unit similar to a tool holder for a machining tool with depth control stop and machining device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722